___________

                                    No. 95-3775
                                    ___________

Manuel Moreno-Perez,                      *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * Western District of Missouri.
United States of America,                 *
                                          *         [UNPUBLISHED]
              Appellee.                   *
                                    ___________

                     Submitted:     June 19, 1996

                           Filed:   June 26, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________


PER CURIAM.


     Manual Moreno-Perez pleaded guilty to conspiring to possess with
intent to distribute cocaine in violation of 21 U.S.C. § 846, and using a
firearm in relation to a drug trafficking offense in violation of 18 U.S.C.
§ 924(c).   The district court1 sentenced him to 123 months imprisonment and
four years supervised release.


     Moreno-Perez then filed this 28 U.S.C. § 2255 motion, contending that
his conviction was obtained by a plea of guilty which was unlawfully
induced; that he was denied effective assistance of counsel because he was
not advised of his right to appeal, and was "misadvised" regarding the
substantially shorter sentences received by his co-defendants; and that he
was denied his




     1
      The HONORABLE HOWARD F. SACHS, United States District Judge
for the Western District of Missouri.
right to appeal because he was not informed of such right.             The district
court denied this motion without an evidentiary hearing.             On appeal, the
Spanish-speaking Moreno-Perez argues for the first time that counsel failed
to   arrange   for    interpreters    to    be   present   during   attorney-client
interviews, and failed to ensure that Moreno-Perez understood all stages
of the proceedings.


      After carefully considering the record, we conclude that these
contentions are without merit.       Moreno-Perez's sworn statements at the plea
hearing -- that he was satisfied with counsel, that he understood the
consequences of his plea, and that he was pleading guilty without coercion
-- confirm that his guilty plea was not involuntary.                See Bramlett v.
Lockhart, 876 F.2d 644, 647 (8th Cir.), cert. denied, 493 U.S. 941 (1989).
He has not shown a reasonable probability that but for the alleged errors
of counsel he would have insisted on going to trial.         See English v. United
States, 998 F.2d 609, 613 (8th Cir.), cert. denied, 114 S. Ct. 573 (1993).
Indeed, when given the opportunity at sentencing to move to withdraw his
plea, Moreno-Perez stated that he preferred to proceed with sentencing
rather than face a trial.     Finally, Moreno-Perez was informed at sentencing
of the need to file a notice of appeal within ten days.


      The judgment of the district court is affirmed.


      A true copy.


           Attest:


                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-